Case 9:18-cv-80176-BB Document 422 Entered on FLSD Docket 03/10/2020 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                             CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC,

                         Plaintiffs,

   v.

   CRAIG WRIGHT,

                         Defendant.

   PLAINTIFFS’ EXPEDITED MOTION TO POSTPONE DR. WRIGHT’S DEPOSITION

         The following London depositions are scheduled for next week: Dr. Wright (Mar. 16 &

  18), Mr. O’Hagan (Mar. 17), and Ms. Watts (Mar. 19). The Plaintiffs had planned to take these

  depositions in person but, due to the COVID-19 virus and the issues associated with traveling

  internationally, have agreed to take the depositions of Mr. O’Hagan and Ms. Watts by video.

         The situation with Dr. Wright is more complicated. In light of concerns about the COVID-

  19 virus, traveling to London presents extreme difficulties and potentially serious health risks

  (especially for counsel with young children at home). Unlike the depositions of Mr. O’Hagan and

  Ms. Watts, however, taking Dr. Wright’s deposition by videoconference will cause significant

  administrative and substantive issues. As to the former, Plaintiffs expect the deposition will be

  document intensive. To do that by videoconference is difficult. To do it on such short notice is

  even more so.

         Substantively, given the experiences deposing and examining Dr. Wright to date, Plaintiffs

  are highly reluctant to take his deposition remotely. Given the importance of Dr. Wright’s
Case 9:18-cv-80176-BB Document 422 Entered on FLSD Docket 03/10/2020 Page 2 of 5



  testimony, Plaintiffs want to do whatever they can to take his deposition in person. Unfortunately,

  the COVID-19 virus makes travel to London not feasible at this time.

           Plaintiffs want to take Dr. Wright’s deposition as soon as possible, but they cannot simply

  ignore the potential health risks to themselves and, their families, or the risk of being affected by

  limitations on travel, such as the U.K. implementing a nation-wide “Italian-style lockdown.” Paul

  Nuki, Coronavirus: Why Britain could be only weeks away from an Italian-style lockdown,

  THE TELEGRAPH (Mar. 9, 2020), https://www.telegraph.co.uk/global-health/science-and-

  disease/coronavirus-britain-will-need-do-avoid-lockdown-fate-italy/.

           Courts have already recognized that COVID-19 “presents a serious public health threat.”

  Standing Order Concerning COVID-19 Precautionary Measures (Del. Ch. Mar. 6, 2020); see also

  As Coronavirus Spreads, Some Courts Shutter, Others Carry On, LAW.COM (Mar. 10, 2020),

  https://www.law.com/2020/03/10/as-coronavirus-spreads-some-courts-shutter-others-carry-on/.

           Just yesterday, the Florida Department of Health advised “all individuals traveling

  internationally to self-isolate for 14 days” and that “the situation in Florida is swiftly changing.” 1

  While the Florida DOH later revised its guidance to track the CDC instructions to self-quarantine

  if traveling from only certain countries (China, Italy, Iran, and South Korea), both the initial

  advisory and its sudden revision only underscore the seriousness of the danger and the still-

  uncertain scope of the threat. And “[d]espite travel restrictions for Italians, planes continued to fly

  passengers between the country’s locked-down region and the UK.” Foreign Office warns

  Britons against all but essential travel to Italy, THE GUARDIAN (Mar. 9, 2020),




  1
    Bobby Caina Calvan, Florida health officials clarify, say they want travelers to follow CDC guidelines on self-
  quarantine, mysuncoast.com (Mar. 9, 2020), https://www.mysuncoast.com/2020/03/09/coronavirus-prompts-
  florida-ask-travelers-self-quarantine/.


                                                            2
Case 9:18-cv-80176-BB Document 422 Entered on FLSD Docket 03/10/2020 Page 3 of 5



  https://www.theguardian.com/world/2020/mar/09/foreign-office-urged-to-bring-in-total-ban-on-

  travel-from-uk-to-italy.

         Accordingly, Plaintiffs inquired whether the Defendant would travel to Miami for the

  current deposition dates. Defense counsel represented this wasn’t possible. Consequently,

  Plaintiffs requested whether Defendant could reschedule the deposition for a later date. Defense

  counsel informed Plaintiffs that also wasn’t possible as those dates represent Dr. Wright’s only

  availability for the rest of the discovery period.

         Plaintiffs “would be prejudiced if not allowed to take the deposition[] in-person.” Arval

  Serv. Lease S.A. v. Clifton, No. 3:14-CV-1047-J-39MCR, 2015 WL 12818837, at *3 (M.D. Fla.

  June 23, 2015). “Courts have noted that telephonic depositions—although sometimes necessary—

  are disfavored when the deponent is a party in a case potentially involving issues of the deponent's

  credibility.” Huddleston v. Bowling Green Inn of Pensacola, 333 F.R.D. 581, 586 (N.D. Fla. 2019);

  see Order, D.E. [420] at 6 (Mar. 9, 2020) (“Nevertheless, I give no weight to sworn statements of

  Dr. Wright that advance his interests but that have not been challenged by cross-examination and

  for which I cannot make a credibility determination. I have previously found that Dr. Wright gave

  perjured testimony in my presence.”).

         Telephonic depositions also do not allow the parties to ascertain whether someone
         is coaching the deponent or providing the deponent with answers to the questions
         posed. Telephonic depositions also complicate the process of displaying exhibits to
         a deponent—particularly in complex cases or those involving voluminous
         documents—and can lead to confusion if the interrogator and deponent fail to
         remain synchronized in their examination of exhibits.

  Huddleston, 333 F.R.D. at 587.

         Plaintiffs’ accordingly request that the Court order Dr. Wright’s deposition rescheduled for

  the week of March 23. This will allow the parties to wait and see if the situation has improved

  enough for international travel, while still ensuring that the deposition takes place prior to expert



                                                       3
Case 9:18-cv-80176-BB Document 422 Entered on FLSD Docket 03/10/2020 Page 4 of 5



  disclosures. In the event that it has not, the additional time will also allow Plaintiffs enough time

  to prepare to take Dr. Wright’s deposition by video, which Plaintiffs acknowledge may be

  unavoidable unless the situation with COVID-19 improves soon.

         An expedited response by this Thursday March 12 because Dr. Wright’s deposition is

  scheduled for Monday March 16 and arrangements need to be made.

                                           CONCLUSION

         Accordingly, Plaintiffs request the Court grant a two-week postponement for Dr. Wright’s

  Deposition to allow for the chance it may be taken in person if the COVID-19 situation improves

  or at least become less uncertain, and to give Plaintiffs time to prepare for a video deposition in

  the event it does not.


                               S.D. FLA. L.R. 7.1 CERTIFICATION

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with

  Defendant’s counsel who opposes the relief sought here.

                                                       Respectfully submitted,

   Dated: March 10, 2020                               /s/ Velvel (Devin) Freedman
                                                       Velvel (Devin) Freedman, Esq.
                                                       Florida Bar No. 99762
                                                       ROCHE CYRULNIK FREEDMAN LLP
                                                       200 S. Biscayne Blvd, Suite 5500
                                                       Miami, Florida 33131
                                                       Telephone: (305) 357-3861
                                                       vel@rcfllp.com
                                                       nbermond@rcfllp.com

                                                       Kyle W. Roche, Esq.
                                                       Joseph M. Delich, Esq.
                                                       Admitted Pro Hac Vice
                                                       ROCHE CYRULNIK FREEDMAN LLP
                                                       99 Park Avenue, Suite 1910
                                                       New York, NY 10016
                                                       kyle@rcfllp.com
                                                       jdelich@rcfllp.com


                                                   4
Case 9:18-cv-80176-BB Document 422 Entered on FLSD Docket 03/10/2020 Page 5 of 5




                                                  Andrew S. Brenner, Esq.
                                                  BOIES SCHILLER FLEXNER LLP
                                                  100 SE 2nd Street, Suite 2800
                                                  Miami, Florida 33131
                                                  abrenner@bsfllp.com

                                                  Counsel to Plaintiff Ira Kleiman as Personal
                                                  Representative of the Estate of David Kleiman
                                                  and W&K Info Defense Research, LLC

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 10, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.

                                                  /s/ Velvel Freedman
                                                  VELVEL (DEVIN) FREEDMAN




                                              5
